Citation Nr: 1310959	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-46 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease and asthma. 

2.  Entitlement to service connection for tuberculosis. 

3.  Entitlement to service connection for a chronic sinus disorder. 

4.  Entitlement to service connection for a bilateral shoulder disorder. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to June 1993, July 1996 to December 1996, June 2002 to September 2002, and from June 2007 to September 2007.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  She served in the Air Force Reserves and the Oklahoma Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in February 2010.  A transcript is of record.  

The claims were remanded by the Board in September 2010 and again in July 2012 for additional development.  They are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims for service connection for a bilateral shoulder disorder and tuberculosis were remanded most recently in July 2012 to obtain clarifying medical opinions regarding the nature and etiology of the Veteran's claimed conditions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In regards to the claim for service connection for tuberculosis, the VA examiner was specifically instructed on the occasion that Veteran was not diagnosed with pulmonary tuberculosis to express an opinion as to the following: whether the Veteran's Class II latent tuberculosis infection was at least as likely as not related to active service; whether the infection resulted in any current residual disability/disabilities; and whether the x-ray results of calcified granuloma of the lung would constitute a residual disability.  The examiner who conducted the August 2012 respiratory conditions Disability Benefits Questionnaire (DBQ) did not diagnose the Veteran with tuberculosis, yet failed to provide any discussion on the Class II latent tuberculosis infection or the x-ray results of calcified granuloma of the lung.  This must be rectified on remand by obtaining an addendum opinion from the August 2012 VA examiner.  

In regards to the claim for service connection for a bilateral shoulder disorder, the Board noted in its July 2012 remand that a March 2012 VA examination was inadequate because it was based on an inaccurate factual predicate, namely that the consistency of the medical records is evidence to the contrary regarding the Veteran's allegation of onset of shoulder complaints in 2007, and failed to consider private treatment records that show the Veteran complained of right shoulder pain in November 2007, only months after her discharge from active service.  Review of the August 2012 shoulder and arm conditions DBQ reveals that it is problematic in the sense that only the Veteran's left shoulder complaints were examined.  It appears that the RO thereafter sought an addendum opinion from the VA examiner who had conducted the March 2012 VA examination (rather than the August 2012 VA examiner).  In that addendum opinion, the VA examiner indicates that a November 27, 2007 private treatment record reports "bilateral biceps triceps pain joints/muscles normal," while noting that this is not evidence of a shoulder condition.  This VA examiner failed once again to consider a November 18, 2007 record (located in Volume 2 of the Veteran's claims folder) that clearly notes a complaint of right shoulder pain and a diagnosis of arthralgia.  This must be rectified on remand by scheduling another VA examination.  

Remand is also necessary as it pertains to all the claims on appeal given the fact that VA treatment records indicate that the Veteran was seeking benefits from the Social Security Administration (SSA).  A December 2011 outside reports note indicates that there is a scanned document from Premier Disability Services, LLC, for an evaluation for Social Security Benefits.  There is no indication from review of the claims folder for which disability the Veteran is requesting benefits from SSA.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); see also Golz v. Shinseki, 590 F.3d. 1317 (Jan. 4, 2010).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2012).

As the claims are being remanded for the foregoing reasons, additional VA treatment records should be obtained and there should be efforts made to obtain a complete copy of the Veteran's Report of Medical Examination related to her medical disqualification for worldwide duty.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Guard Bureau, the Department of the Air Force Headquarters Air Reserve Personnel Center, the Oklahoma National Guard Joint Force Headquarters, and/or any other indicated agency and request a complete copy of the Veteran's Report of Medical Examination related to her medical disqualification for worldwide duty.  Document all efforts made in this regard. 

2.  Obtain the Veteran's treatment records from the Muskogee VAMC, dated since March 2012.  

3.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits. If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

4.  Return the claims folder to the examiner who conducted the August 2012 respiratory conditions Disability Benefits Questionnaire (DBQ) for an addendum opinion on the following: 

(a) whether it is at least as likely as not (50 percent or greater probability) the Veteran's Class II latent tuberculosis infection is related to active service; 

(b) whether the infection resulted in any current residual disability/disabilities; and 

(c) whether the x-ray results of calcified granuloma of the lung would constitute a residual disability.  

If the August 2012 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled. 

The examiner must provide a comprehensive report including complete rationale for all conclusions reached. 

5.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for service connection for a bilateral shoulder disorder.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner must identify all current bilateral shoulder disorders and should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current bilateral shoulder disorder had its onset during active service or is related to any in-service disease, event, or injury, to include as a result of the Veteran's report of having to lift heavy equipment during her last tour of duty.  

The examiner must specifically address the November 18, 2007 private treatment record (located in Volume 2 of the Veteran's claims folder) that clearly notes a complaint of right shoulder pain and a diagnosis of arthralgia approximately two months after her discharge from the last period of active duty service.  

The examiner must provide a comprehensive report, including complete rationale for all opinions and conclusions reached.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


